Citation Nr: 1719357	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus but excluding as secondary to a heart disorder.  

2.  Entitlement to service connection for hypertension as secondary to a heart disorder.  

3.  Entitlement to service connection for a heart disability, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to March 1973, which includes service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2010 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In the July 2010 rating decision, the RO denied service connection for hypertension.  The Veteran filed a notice of disagreement (NOD) with this decision in  May 2011 and perfected his appeal of this claim in May 2012.  In the June 2013 rating decision, the RO denied service connection for a heart condition.  The Veteran filed an NOD with this decision in August 2013, and perfected a timely appeal of this claim in March 2015.  

In January 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO).  Additionally, in March 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings are of record and have been reviewed.  

The Board acknowledges that a substantive appeal was not timely filed with respect to the hypertension claim.  However, it is noted that the time limits for such filing are not jurisdictional in nature and thus the timeliness may be waived by the Board.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  Testimony was taken in this case and the Board finds that in fairness, such issue should be considered as being in appellate status.  

In October 2014, the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for diabetes mellitus, and remanded the claim of service connection for hypertension for additional evidentiary development.  The Veteran appealed the denial of his claim to the United States Court of Appeals for Veterans Claim (Court).  However, in April 2015, the Veteran moved to dismiss his appeal it is entirety, and an April 2015 Order, the Court dismissed the Veteran's appeal.  The remanded portion of the Veteran's appeal (with regard to his claim for service connection for hypertension) has since been returned to the Board.  

The issue of entitlement to service connection for a heart disability and secondary service connection for hypertension thereto, is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's hypertension had its onset during, was caused by active service, or was caused or aggravated by his service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, excluding as secondary to a heart disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA provided adequate notice with regard to the issue on appeal in a letter sent to the Veteran in February 2010 and November 2012.  Although the November 2012 letter was sent after the July 2010 rating decision, the timing defect of the letter was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided nearly seven years to respond with additional argument and evidence.  Also, his claim was readjudicated, and a supplemental statement of the case (SSOC) was provided to him in November 2014 . See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service, VA and private medical records have been retrieved and associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran relevant examinations in connection to his claimed hypertension in June 2010 and November 2014.  The Board finds that these examinations, in conjunction with the medical opinions provided, are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the VA examiners reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  More importantly, together these medical opinions addressed the questions listed in the Board's remand directives.  Accordingly, the requirements of the October 2014 Remand was ultimately accomplished by way of these examination reports collectively.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including hypertension, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The Veteran primarily contends that his hypertension is secondary to his service-connected diabetes mellitus type II.  See January 2010 Statement.  The Board notes that the term hypertension refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater. The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2016).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

Turning to the service treatment records, the Board notes that at the April 1969 pre-induction examination, the clinical evaluation of the heart and vascular system was normal, the Veteran was shown to have a blood pressure reading of 130/80, and he denied a history of high or low blood pressure in his report of medical history.  The remainder of the service treatment records are absent any indications of, or treatment for, elevated blood pressure, or symptoms referable to high blood pressure.  At the February 1973 separation examination, the clinical evaluation of the heart and vascular system was shown to be normal, and the Veteran was shown to have a blood pressure reading of 108/80.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The medical evidence of record does not show that the Veteran sought treatment for hypertension immediately following his period of service or for several years thereafter.  Therefore, the Board finds that hypertension did not manifest in service or within one year thereafter.

The evidence also does not show that the Veteran sought treatment for hypertension until many years after service.  He was afforded a VA examination in connection to his hypertension claim in June 2010, during which time, he provided his medical and military history and stated that his hypertension began one year prior, referencing an April 2009 treatment visit wherein reportedly had a blood pressure reading of 154/84.  According to the Veteran, prior to this treatment visit, he had always had normal blood pressure readings, and subsequent blood pressure readings following this treatment visit were somewhat less, but still slightly high for a diabetic.  He stated that he was started on the anti-hypertension medication, Lisinopril, in December 2009, and since then, his blood pressure readings had been well-controlled.  Upon physical examination, the Veteran's blood pressure reading was shown to be 130/74 mmHg, and the cardiac examination findings were negative for any evidence of congestive heart failure or pulmonary hypertension.  

After reviewing the Veteran's claims file, and conducting a physical examination of him, the VA examiner diagnosed hypertension, and determined that this was less likely as not caused by, or a result of, the Veteran's diabetes mellitus.  In reaching this determination, the examiner noted that the diabetes was not manifested by kidney involvement given that his creatinine, BUN and microalbumin levels were normal.  According to the examiner,  the Veteran's medical findings were negative for evidence of the "domino effect" that ensues when a person's diabetes mellitus first damages the kidneys, which thereby causes elevated blood pressure readings.  The examiner further reasoned that the medical findings were negative for evidence of kidney damage, and therefore there was no "intermediary" in the Veteran's case.  With respect to the Veteran's increasing blood pressure readings, the examiner explained that all people are "entitled" to a gradual increase in blood pressure as they get older because of "natural age-related changes in blood vessels, which cause natural increase in [blood pressure] as [people] get older."  According to the examiner, this is independent of whether diabetes is present or not, and "the Veteran's gradual increase in blood pressure fits the 'natural [aging] process' pathway to hypertension."  

Subsequent VA treatment records generated at the Reno VA Medical Center (VAMC) reflect that he received ongoing treatment and medication to help monitor and control his hypertension throughout the years.  

Pursuant to the October 2014 remand, the Veteran was afforded another VA examination for his hypertension in November 2014.  Upon reviewing the medical history, the examiner noted that the Veteran had normal blood pressure readings until sometime between 2007-2009 when his blood pressure readings were shown to be higher than his physicians would have preferred for a person with diabetes.  The examiner noted that the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken two more times on at least three different days, and documented the Veteran's blood pressure readings at the time of his initial diagnosis. On physical examination, the Veteran's blood pressure readings were shown to be 142/84 and 130/83.  The examiner also noted a third blood pressure reading of 130/85, but noted that this blood pressure reading was recorded in April 2014, nearly eight months prior.  

Based on her discussion with the Veteran, the VA examiner diagnosed the Veteran hypertension, and determined that said disorder was less likely than not proximately due to, or the result of his service-connected diabetes.  The examiner based her conclusion on a review of the available medical records, the Veteran's in-person medical history and physical examination results, and the medical literature.  According to the examiner, the Veteran was diagnosed with, and treated for his hypertension since December 2009.  After reviewing the risk factors and primary/secondary causes of hypertension in the "Up To Date" medical journal article, the examiner noted that diabetes was not listed as a cause of hypertension, but renal disease which can be attributed to diabetes, is a cause of hypertension.  The examiner noted that the Veteran had no signs of kidney disease, and the "[p]arameters of kidney function such as BUN, creatinine, urine creatinine and urine micro albumin levels have always been normal."  The examiner acknowledged that diabetes "associated with dyslipidemia was only implicated as a risk factor or predictor (not causation) for the development of hypertension in one study in 'Up To Date' [and] [t]his study showed an association in light of extremely high blood sugars and cholesterol levels in American Indians."  According to the examiner, the blood sugar and cholesterol levels were "extremely high indicating significant metabolic changes" and "[a]t this time there is no evidence that diabetes with hyperlipidemia is a causative factor."  The examiner also noted that the Veteran's cholesterol level was well within the normal range and his blood sugar levels were well controlled with medication.  

With respect to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, the examiner found that based on a review of the available medical records and the Veteran's in-person medical history and physical examination, it is less likely than not that the Veteran's claimed hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus.  In reaching this conclusion, the examiner reviewed the Veteran's documented blood pressure readings issued from the Reno VAMC from 1997 to the present time, and noted that the Veteran's hypertension had not significantly changed or worsened.  She (the examiner) noted that in 2008 and 2009, the Veteran's blood pressure readings were "only mildly high and concerning because of his diabetes."  In light of these readings, his primary care giver decided to start him on medication early on to prevent renal complications from his diabetes, and he has been stable since that time.  According to the examiner, the Veteran's provider decided to increase his medication to protect his kidneys and not because his hypertension was uncontrolled.  The examiner also noted that the Veteran's renal function continued to be normal, and he also had fair control of his diabetes.  According to the examiner, the Veteran's blood pressure readings had not been affected by his diabetes.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his hypertension.  As noted above, the Veteran's service treatment records are negative for any treatment for, or diagnosis of hypertension, or signs or notations of elevated blood pressure readings, and there is no evidence that the first manifestation of his hypertension occurred within the first post-service year after the Veteran's discharge from service in February 1973, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.  

With respect to direct service connection, the preponderance of evidence of record is against a finding that the Veteran's hypertension was incurred in, or related to his active service.  Indeed, the Veteran has primarily contended that his hypertension is secondary to his service-connected diabetes mellitus, and the first post-service record reflecting treatment for his hypertension is the June 2010 VA examination report, nearly thirty-seven years after the Veteran was discharged from service.  

The Board acknowledges the Veteran's assertions that he was treated for elevated blood pressure readings in April and December 2009.  However, review of the available VA treatment report dated in April 2009 reflects that his blood pressure reading was 132/74, not 154/84, like he said.  Even accepting the Veteran's statements as true, the record still reflects nearly thirty-six years between the Veteran's discharge from service, and his reports of elevated blood pressure readings in 2009.  

In addition, there is nothing in the record to show that the Veteran's hypertension was incurred in service, and none of his treatment providers or VA examiners have found that his current hypertension was incurred in, or otherwise related to his military service.  Indeed, the November 2014 VA examiner determined that based on a review of the available medical records and the Veteran's in-person medical history and physical examination, it was evident that the Veteran's claimed hypertension was less likely than not incurred in or caused by an in-service event or illness.  In reaching this conclusion, she (the examiner) referenced the service treatment records which did not show any complaints or diagnosis of, or treatment for hypertension during his military service.  The examiner also noted that there were no events, illnesses or diagnoses documented in the service treatment records that are listed in the "Up To Date" medical journal as causes of hypertension.  In addition, the examiner found that the Veteran's borderline hypertension was not diagnosed until 2009, which was thirty-six years after his separation from service, and there was no connection or link between his diagnosis of hypertension and his military service.    

The Board reiterates that the Veteran's claim is one of secondary service connection.  Consequently, he is not asserting that hypertension is due to an in-service injury, illness or event.  Turning to the issue of service connection on a secondary basis, the Board notes that the Veteran has been diagnosed with having hypertension, and he is service-connected for his diabetes mellitus.  See March 2009 rating decision.  The remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  

In this case, the Board finds that the Veteran is not entitled to service connection for hypertension on a secondary basis because the most probative medical evidence of record, by way of the June 2010 and November 2014 opinions, have found that it is less likely than not that the hypertension was caused or aggravated by the service-connected diabetes mellitus.  The content of the examination reports have been discussed and outlined above.  In the June 2010 VA opinion, the VA examiner explained that for the Veteran's hypertension to be related to his diabetes mellitus, there would be damage to the kidneys as a result of the diabetes mellitus, and the damaged kidneys would then cause there to be elevated blood pressure readings.  The examiner noted that in the Veteran's case, there was no kidney damage given his normal creatinine, BUN and microalbumin levels.  The examiner also appears to have related to the Veteran's increasing blood pressure readings to natural-age related changes in the blood vessels which thereby causes a natural increase in the blood pressure readings as people get older, and are independent of diabetes being present or not.  

The November 2014 VA examiner, after reviewing the claims file, interviewing the Veteran regarding his medical history, and conducting a physical evaluation of him, diagnosed the Veteran with hypertension, and ultimately found it less likely as not that his hypertension was proximately due to his service-connected diabetes or aggravated beyond its natural progression, as a result of his service-connected diabetes.   In reaching this opinion, she referenced the "Up To Date" medical journal article which addressed risk factors, as well as primary and secondary causes of hypertension.  According to this examiner, while diabetes mellitus was not listed as a cause or risk factor for hypertension, renal disease resulting from diabetes was, and based on the Veteran's medical history and medical records, he did not exhibit any signs of kidney disease.  

The examiner acknowledged that diabetes associated with dyslipidemia was implicated as a risk factor for the development of hypertension in one study, but she (the examiner) highlighted various factors exhibited by the participants of the study (i.e. high blood sugar and cholesterol levels) and noted that the Veteran did not display these symptoms given that his cholesterol level was well within the normal range, and his blood sugar level was well-controlled with medication.  With respect to her conclusion that the Veteran's hypertension was less likely as not aggravated beyond its natural progression by his service-connected diabetes, the examiner based her conclusion on the VA treatment records dated from 1997 to the present time, which did not document significant changes or worsening in the Veteran's hypertension throughout the years.  She further acknowledged that findings of elevated blood pressure readings in 2008 and 2009 concerned the Veteran's physicians due to his diabetes mellitus, and as a result, they decided to place him on medication early on to prevent any renal complications from arising due to his diabetes.  The examiner noted that since being placed on this medication, his blood pressure readings have been stable, and his renal function had been normal.  According to the examiner, even when the Veteran's blood pressure readings have been in the high range, his healthcare providers have increased his medication to protect his kidneys, not because they believed his hypertension to be uncontrolled.  The examiner ultimately determined that the Veteran's hypertension was fairly under control, and had "not been affected by his diabetes."  

The Board finds that the opinions provided by the VA examiners to be well reasoned and supported by reference to objective medical evidence.  In this regard, the Veteran's hypertension, along with his elevated blood pressure readings, have been related to natural age-related changes in the blood vessels which causes a natural increase in a person's blood pressure as they age.  Collectively, the medical opinions are based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and physical examinations.  In addition, the VA medical opinions, in conjunction with one another, provided clear and detailed opinions addressing whether the Veteran's hypertension was proximately due to, or aggravated beyond a natural progression, by his service-connected diabetes mellitus, type II, and provided well-supported rationales that relied not only on the objective medical findings within the record,  but also referenced relevant medical journal articles that discussed the causes underlying, and risk factors of hypertension.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  Further, and of particular significance to the Board in this matter, is the fact that no medical professional has provided any opinion indicating that the Veteran's hypertension is in any way secondary to his service-connected diabetes mellitus, type II.  Thus, the competent medical evidence of record reflects that the Veteran's hypertension is not secondary to his service-connected diabetes mellitus, type II

The Board acknowledges the Veteran's belief that his hypertension is related to his service-connected diabetes mellitus.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiovascular medicine more particularly, and that he is merely speculating as to whether his hypertension was incurred in service and/or related to his service-connected diabetes mellitus.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his diabetes mellitus, as such diagnosis and relationship are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of hypertension manifesting relatively long after the period of service and whether one disorder pertaining to an organ caused or chronically worsened a disability of another organ are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to a service-connected disorder, and this claim must be denied.  

ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder, is denied.  


REMAND

The Veteran contends that he developed a heart condition as a result of his in-service exposure to herbicides.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  

In the March 2009 rating decision, the AOJ resolved reasonable doubt in favor of the Veteran, and found that based on the evidence of record, to include his service personnel records, the record established that he was stationed in Vietnam during his military service.  As such, it is presumed that he was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116 (f).  Although ischemic heart disease is a recognized presumptive disorder of herbicide exposure, the medical evidence is unclear as to whether the Veteran has been diagnosed with a heart disorder.  

The Board notes that at the June 2010 VA examination, the examiner noted that the Veteran's medical history was negative for any history of cardiac problems, to include myocardial infarction, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, and any other type of heart disease.  Although a majority of the VA treatment records reflect that the Veteran's cardiac system was negative for any abnormalities, results of the October 2015 computed tomography (CT) scan of the thorax revealed severe coronary arterial and aortic valvular calcification with mild aneurysmal dilation of the ascending thoracic aorta.  Also, at the May 2016 VA examination in connection to the Veteran's claimed respiratory condition, the VA examiner, upon reviewing the Veteran's VA treatment records, took note of the April 2016 CT scan of the chest, the results of which demonstrated "mildly prominent ascending aorta which by...measurement...is 45.1 mm (millimeters) unchanged allowing for accuracy of measurement since the prior study of 10/20/2015."  It was further noted that "[t]his is likely the result of hypertensive cardiovascular disease without other specific abnormal findings. . . ."  The remainder of this examination report reflects that another radiologist, upon reviewing the diagnostic test results, determined that the Veteran's mildly pcrominent ascending aortic segment is almost certainly due to hypertensive cardiovascular disease and he also has significant calcific coronary artery disease.  

In light of the contradictory medical findings reflecting possible evidence of a cardiac disability, and the Veteran's conceded in-service herbicide exposure, the Board finds that the Veteran's claim seeking service connection for a heart condition should be remanded so he can be afforded a VA cardiovascular examination to determine whether he has a diagnosis of ischemic heart disease, or any other type of cardiac disorder that arose as a result of his military service, to include his in-service herbicide exposure.  Indeed, where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Veteran's claim of secondary service connection for hypertension could be dependent on the outcome of the development ordered herein, the Board will defer a decision on this narrow question at present.  Again, service connection on a direct basis and as secondary to diabetes mellitus have already been denied in the instant decision.

Finally, as this claim is being remanded for additional development, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed heart condition.  This shall specifically include updated treatment records from any VA facility.  The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination with a VA cardiologist for the purpose of ascertaining the nature and etiology of any cardiovascular disability, he may have. The paperless claims file, to include all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail. Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service. 

Following a review of the record, the examiner should then express an opinion as to whether the Veteran has any type of heart disorder.  For any cardiac disorder diagnosed that does not fall under the category of ischemic heart disease, the examiner must discuss whether it is at least as likely as not (i.e., a 50 percent probability or greater) that said disability(ies), had its/their clinical onset in service or is/are otherwise related to the Veteran's military service, to include his conceded exposure to herbicides in service. 

If a cardiac disorder is found, the examiner must also state whether it is at least as likely as not that the Veteran's hypertension is due to such heart disorder; if not, is it at least as likely as not that the hypertension has been aggravated (worsened beyond its natural progression) by the heart disorder.  If aggravation is found, the examiner should attempt to identify the baseline level of disability prior to such aggravation.

The examiner should provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion. If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


